Name: Regulation (EEC) No 443/72 of the Council of 29 February 1972 on the levies on refined olive oil and on certain products containing olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  Europe;  plant product
 Date Published: nan

 Official Journal of the European Communities 107 3.3.72 Official Journal of the European Communities No L 54/3 REGULATION (EEC) No 443/72 OF THE COUNCIL of 29 February 1972 on the levies on refined olive oil and on certain products containing olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, and refined olive-residue oil and refined oil from olive residue and olives on the other ; Having regard to the Treaty European Economic Community; establishing the Whereas the fixed component of the levy is intended to ensure a certain measure of protection for the refining industries ; whereas the industries which refine olive-residue oil at a disadvantage because of the special situation of such industries in certain third countries ; whereas consequently the fixed component of the levies applicable to the two categories of oil must be calculated on different bases ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Articles 14 (2) and 15 (3 ) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Articles 4 (2), 5 (3 ) and 9 thereof; . Having regard to the proposal from the Commission ; Whereas Articles 14 (2) and 15 (3 ) of Regulation No 136/66/EEC provide that the Council should adopt the provisions necessary for the application of the system of levies on refined olive oil, on olives falling within tariff subheadings Nos 07.01 N and 07.03 A, excluding those for purposes other than the production of oil, and on the products listed in Article 1 (2) (e) of that Regulation ; Whereas , for refined olive oil , the variable component of the levy must correspond to the levy on the quantity of unrefined olive oil needed for its production, which quantity may be fixed at a standard rate ; Whereas a different quantity must be fixed for refined olive oil and pure olive oil on the one hand Whereas, for the olives specified above, the levy must be calculated on the basis of the levy on olive oil , according to the oil content of the imported product ; whereas that levy must be reduced by the amount resulting from application of the Common Customs Tariff duty to the value of the imported product ; whereas that amount should be fixed at a standard rate on the basis of the price for such olives on the world market ; Whereas the levies on certain products containing olive oil must be calculated on the basis of their normal oil content, which should be fixed at a standard rate, account being taken of the need to guard against practices which might disturb the olive oil market; Whereas with regard to imports of products obtained entirely in Greece and transported direct from that country to the Community, Articles 4 (2) and 5 (3 ) of Regulation No 162/66/EEC provide that the Council should adopt the provisions necessary for the application of the system of levies on refined olive oil, on olives falling within tariff subheadings Nos 07.01 N and 07.03 A, excluding those for purposes other than the production of oil, and on the products listed in Article 1 (2) (e) of Regulation No 136/66/EEC; whereas a system of levies similar to the general system mentioned above should be laid down for those imports ; 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 282, 23.12.1971 , p. 8 . 3 OJ No 197, 29.10.1966, p. 3393/66. 108 Official Journal of the European Communities HAS ADOPTED THIS REGULATION: Article 1 The amount of the levy on imports of refined olive oil falling within subheading No 15.07 A I of the Common Customs Tariff coming from third countries and on imports of products , which are not obtained entirely in Greece or which are not transported direct from that country to the Community shall be fixed in accordance with the provisions of Articles 2 and 3 . obtained entirely in Greece or which are not transported direct from that country to the Community shall be equal to the levy on 22 kilogrammes of the olive oil referred to in Article 13 of Regulation No 136/66/EEC, less the amount referred to in the second sentence of Article 15 ( 1 ) of that Regulation . This, amount shall be fixed at a standard rate in accordance with the procedure laid down in Article 38 of that Regulation on th'e basis of the value of those products on the world market or, in the absence of quotations , of the value of olive oil on the world market, account being taken, in the latter case, of the cost of processing the olives into oil . 2 . The import levy on 100 kilogrammes of the products referred to in paragraph 1, obtained entirely in Greece and transported direct from that country to the Community, shall be . equal to the levy on 22 kilogrammes of the olive oil referred , to in Article 3 of Regulation No 162/66/EEC. Article 2 1 . The variable component of the levy on 100 kilogrammes of olive oil falling within subheading No 15.07 A I ( a) of the Common Customs Tariff shall be equal to the levy on 111 kilogrammes of the olive oil referred to in Article 13 of Regulation No 136/66/EEC. 2. The fixed component shall be equal to 3*20 units of account per 100 kilogrammes of imported product. Article 6 Article 3 1 . The variable component of the levy on 100 kilogrammes of olive oil falling within subheading No 15.07 A I (b ) of the Common Customs Tariff shall be equal to the' levy on . 149 kilogrammes of the olive oil referred to in Article 13 of Regulation No 136/66/EEC. 2 . The fixed component shall be equal to 6 units of account per 100 kilogrammes of imported product. 1 . The levy on imports of products listed in Article 1 (2) (e) of Regulation No 136/66/EEC which are not obtained entirely in Greece or which are not transported direct from that country to the Community shall be calculated in accordance with the provisions of paragraph 2. 2 . Without prejudice to the provisions of the second subparagraph of Article 15 (2) of Regulation No 136/66/EEC, the amount of the levy on 100 kilogrammes of product shall be equal :  to the levy on 50 kilogrammes of the olive oil referred to in Article 13 of Regulation - No 136/66/EEC, for products falling within subheading No 15.17 A I of the Common Customs Tariff;  to the levy on 80 kilogrammes of the olive oil referred to in Article 13 of Regulation No . 136/66/EEC, for products falling within subheading No 15.17 A II of the Common Customs Tariff;  to the levy on 8 kilogrammes of the olive oil referred to in Article 13 of Regulation No 136/66/EEC, for products falling within subheading No 23.04 A of the Common Customs Tariff. Article 4 With regard to refined oil obtained entirely in Greece and transported direct from that country to the Community, the quantity of oil referred to in the second subparagraph of Article 4 ( 1 ) of Regulation No 162/66/EEC shall be fixed at 111 kilogrammes for oil falling within subheading No 15.07 A I (a ) of the Common Customs Tariff and at 149 kilogrammes for oil falling within subheading No 15.07 A I (b ) of the Common Customs Tariff. Article 5 Article 7 1 .' The levy on 100 kilogrammes of olives falling within subheading No 07.01 N II or 07.03 A II of the Common Customs Tariff imported from third countries and on imports of products which are not 1 . The levy on imports of products listed in Article 1 (2) (e ) of Regulation No 136/66/EEC, obtained entirely in Greece and transported directly Official Journal of the European Communities 109 Article 8from that country to the Community, shall be cal ­ culated in accordance with the provision of para ­ graph 2. The definition of the characteristics of refined olive oil and of residues falling within subheading No 15.17 A and the distinction between the oil referred to in Article 2 and that referred to in Article 3 shall be established in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Article 9 The levies referred to in Articles 1 , 4, 5 , 6 and 7 shall be determined by the Commission on the same dates and shall apply for the same period as the levy on the olive oil referred to in Article 13 of Regulation No 136/66/EEC. 2 . Without prejudice to the provisions of the second subparagraph of Article 5 (2) of Regulation No 162/66/EEC, the amount of the levy on 100 kilogrammes of product shall be equal :  to the levy on 50 kilogrammes of the olive oil referred to in Article 3 of Regulation No 162/66/EEC, for products falling within subheading No 15.17 A I of the Common Customs Tariff;  to the levy on 80 kilogrammes of the olive oil referred to in Article 3 of Regulation No 162/66/EEC, for products falling within subheading No 15.17 A II of the Common Customs Tariff;  to the levy on 8 kilogrammes of the olive oil referred to in Article 3 of Regulation No 162/66/EEC, for products falling within subheading No 23.04 A of the Common Customs Tariff. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1972. Council Regulation No 166/66/EEC1 of 27 October 1966 on the levies on refined olive oil and on certain products containing olive oil hereby repealed from the same date. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1972 . For the Council The President J. P. BUCHLER 1 OJ No 197, 29.10.1966, p. 3400/66.